Citation Nr: 1039603	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a right ear and jaw 
disorder (claimed as right ear pain) resulting from a lower 
partial denture. 



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 2004 to March 
2005.  She is or was a Member of the Reserve.  Those years of 
service do not appear to be accounted for in the record before 
the Board.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2009, the Board remanded this matter to the RO for 
additional development.  The VA remand and rating development 
team in Huntington, West Virginia continued the denial of service 
connection for a right ear and jaw disorder (claimed as right ear 
pain) resulting from a lower partial denture (as reflected in a 
May 2010 supplemental statement of the case) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the Veteran has been diagnosed with TMJ, such 
disorder was not demonstrated during service or until more than a 
year after discharge; and there is no competent evidence showing 
a relationship between this disorder and active service, to 
include as a result of a fitting for a lower partial denture 
during service.




CONCLUSION OF LAW

The criteria for service connection for a right ear and jaw 
disorder (claimed as right ear pain), to include resulting from a 
lower partial denture are not met.  38 U.S.C.A. §§ 1110,  5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 and a July 2009 letter provided 
notice to the Veteran of the evidence and information needed to 
substantiate her claim for service connection on appeal.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information or 
evidence in his possession that pertained to his claims. 
These letters also provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
providing the Veteran additional opportunity to respond, the RO 
readjudicated the issue on appeal in a May 2010 SSOC. Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

The Board also points out that in the July 2009 VCAA notice, the 
Veteran was requested to identify if she had VA dental treatment 
and the location and dates of treatment.  However, no response to 
this request was received from the Veteran.   In a December 2009 
letter, the Veteran was advised that though the RO contacted the  
Adjutant Generals of the states of Pennsylvania and Texas to 
obtain any potential National Guard records, they received a 
negative response.  She was requested to submit records of 
service in her possession, she was also informed of documents 
that could be substituted for service treatment records.  No 
response was received from the Veteran other than a June 2010 
letter in which she indicated that she had never been in the 
Pennsylvania National Guard.  In a January 2010 letter, the 
Veteran was again advised that the RO was unable to obtain the 
Veteran's service treatment and dental records and for her to 
submit these records if they were in her possession or identify 
the possible location of these records.  In a June 2010 letter, 
the Veteran stated that her medical records should be at Munson 
Army community hospital, which the RO obtained from the Army in 
December 2009.  The Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  It is the responsibility of 
Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the Veteran's claims

As noted  all of the Veteran's service treatment records are 
apparently not on file. Specifically, attempts to locate dental 
treatment records and additional medical records from the 
Veteran's active military service have been unsuccessful.  
Contact with the Records Management Center revealed that all 
records had already been obtained and contact with the Adjutant 
Generals of Texas and Pennsylvania  revealed that the records 
were not there.  They are also not located at the National 
Personnel Records Center.  There appears to be no additional 
place to search.  The Board is aware of its extra duty in such 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Discussion below is undertaken with this understanding.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.   Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The Veteran contends that a lower partial denture that she was 
fitted with prior to discharge has resulted in a right ear and 
jaw disorder.

Available service treatment records are negative for any 
diagnosis or treatment for a right ear and jaw disorder in 
service, or that the Veteran was fitted with a lower partial 
denture prior to discharge from active military service.  

Army medical records from Munson Army Hospital, Fort Leavenworth, 
Kansas, dated from January 2005 to October 2006 are negative for 
dental treatment, to include a fitting for a lower partial 
denture, or for complaints, symptoms or diagnosis of a right ear 
and jaw disorder.

VA medical records from April 2005 to October 2007 are negative 
for complaints, symptoms, treatment, or diagnosis of a right ear 
and jaw disorder. 

A December 2006 MRI report from Hazleton General Hospital 
reflects that bilateral temporomandibular joint (TMJ) discopathy 
was demonstrated.  

In the Veteran's January 2008 VA Form 9, she asserted that she 
continues to have pain and discomfort from the right side of her 
jaw into her ear from the ill fitting lower partial.  She 
indicated that she received treatment from her dentist and 
orthodontist.  

In May 2009, the Board remanded this matter to the RO to contact 
the NPRC and the Veteran's Reserve unit to obtain all outstanding 
service treatment records.  In addition, the RO was to request 
records of treatment at Fort Leavenworth, Kansas as identified by 
the Veteran.  The RO was to request the Veteran to identify and 
authorize VA to obtain outstanding medical and dentist records.  
In addition, outstanding Wilkes-Barre VA medical center records 
for dental treatment were to be obtained.  

In July 2009, the RO provided the Veteran with a VCAA letter that 
was compliant with the instructions in the Board's May 2009 
remand.

The Veteran submitted a June 2007 letter from G. E. Williams, DMD 
that stated the Veteran complained of bilateral pain and 
clicking, more prominent on the right than the left.  She was 
referred for a TMJ consultation.  

The RO obtained medical records from Dr. Williams, which in 
addition to the above, consisted of a July 2007 letter from J. J. 
Brady, D.D.S, M.S.D., that revealed that the Veteran had TMJ of 
the right and left side.  It was noted that the Veteran stated 
that in December 2006 she had a lot more discomfort than today, 
but had managed it by limiting her opening, being careful what 
she eats and anti-inflammatory medication.  There was no 
indication that the Veteran had a lower partial or that such was 
causing a right ear and jaw disorder.  

In a January 2009 letter, the Veteran reiterated prior 
assertions.  

In a January 2010 memorandum, the RO made a formal finding on the 
unavailability of National Guard service medical and 
dental/service treatment based on negative responses from 
contacted organizations.

In a June 2010 letter, the Veteran stated that her medical 
records should be at Munson Army community hospital.  The Board 
notes that those records were requested and obtained, as 
discussed above.  

While post-service medical records show that the Veteran has been 
diagnosed with TMJ, there is no medical evidence indicating that 
a right ear and jaw disorder was manifest in the first post-
service year.  

Further, there is no medical evidence or opinion even suggesting 
that there exists a relationship between the Veteran's TMJ and 
service, specifically as alleged resulting from a fitting for a 
lower partial denture during service, and the Veteran has not 
identified, presented, or alluded to the existence of any such 
medical evidence or opinion.

In addition to the documented post-service treatment records, the 
evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The Board, however, finds that the Veteran's reported history of 
continued right ear and jaw pain since active service is 
inconsistent with the other evidence of record. Indeed, there is 
no evidence that the Veteran's currently diagnosed TMJ began in 
service, to include Army medical records from Munson Army 
Hospital, Fort Leavenworth, Kansas, or that the Veteran had 
complaints of right ear and jaw pain resulting from a fitting for 
a lower partial denture.  Furthermore, there is no medical 
evidence that the Veteran was fitted for a lower partial denture 
during service.  Moreover, the post-service evidence does not 
reflect treatment related to complaints of bilateral pain and 
clicking until December 2006, more than a year after discharge 
from active service.  In addition, none of those treatment 
records even suggest that such symptoms, or the diagnosis of TMJ 
was related to a lower partial denture or to the Veteran's active 
military service.  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology against the absence of documented complaints or 
treatment for more than 1 year following active duty discharge 
and finds her recollections as to symptoms experienced in the 
past, made in connection with a claim for benefits, to be less 
probative.  It seems incredible that if the appellant was having 
these symptoms related to service that she waited this period to 
seek either treatment or other assistance.  Therefore, neither 
chronicity nor continuity has been established, either through 
the competent evidence or through the Veteran's statements.

Under these circumstances, the Board finds that the claim for 
service connection for  a right ear and jaw disorder (claimed as 
right ear pain) resulting from a lower partial denture must be 
denied.  In reaching the conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the competent and probative evidence does not support a finding 
of service connection, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for a right ear and jaw disorder (claimed as 
right ear pain) resulting from a lower partial denture is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


